UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q þQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2010 OR ¨TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number:000-27582 SPEEDUS CORP. (Exact name of registrant as specified in its charter) Delaware 13-3853788 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1 Dag Hammarskjold Blvd. Freehold, New Jersey (Address of principal executive offices) Zip Code) 888-773-3669 (Registrant's telephone number, including area code) Not Applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes þ No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer¨ Non-accelerated filer ¨ Smaller reporting companyþ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ¨ No þ The number of shares of Common Stock outstanding as of August 16, 2010 was 4,121,062 SPEEDUS CORP. INDEX TO FORM 10-Q PART I FINANCIAL INFORMATION Page Item 1. Financial Statements Condensed Consolidated Balance Sheets as of June 30, 2010 (unaudited) and December 31, 2009 3 Unaudited Condensed Consolidated Statements of Operations for the Three and Six Months Ended June 30, 2010 and 2009 4 Unaudited Condensed Consolidated Statements of Cash Flows for the Six Months Ended June 30, 2010 and 2009 5 Notes to Unaudited Condensed Consolidated Financial Statements 6-13 Item 2 Management's Discussion and Analysis of Financial Condition and Results of Operations 14-18 Item 3 Quantitative and Qualitative Disclosures About Market Risk 19 Item 4 Controls and Procedures 19 PART II OTHER INFORMATION Item 1 Legal Proceedings 20 Item 1A. Risk Factors 20 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 20 Item 3 Defaults Upon Senior Securities 20 Item 4. Submission of Matters to a Vote of Security Holders 20 Item 5. Other Information 20 Item 6. Exhibits 20 Signature Page 21 Exhibit 31.1 Certification of Chief Executive Officer Pursuant to Rule 13a-14 of the Securities Exchange Act of 1934, as Adopted Pursuant to Section 302 of The Sarbanes-Oxley Act of 2002 22 Exhibit 31.2 Certification of Chief Financial Officer Pursuant to Rule 13a-14 of the Securities Exchange Act of 1934, as Adopted Pursuant to Section 302 of The Sarbanes-Oxley Act of 2002 23 Exhibit 32.1 Certification of Chief Executive Officer Pursuant to 18 U.S.C. Section 1350, as Adopted Pursuant to Section 906 of The Sarbanes-Oxley Act of 2002 24 Exhibit 32.2 Certification of Chief Financial Officer Pursuant to 18 U.S.C. Section 1350, as Adopted Pursuant to Section 906 of The Sarbanes-Oxley Act of 2002 25 2 Index SPEEDUS CORP CONDENSED CONSOLIDATED BALANCE SHEETS June 30, December 31, (Unaudited) ASSETS Current assets: Cash and cash equivalents $ $ United States Treasury bills - Marketable securities Accounts receivable, net of allowances of $107,385 as of June 30, 2010 and December 31, 2009 Inventory Other current assets Total current assets Property and equipment, net of accumulated depreciation of $49,811 and $38,414 as of June 30, 2010 and December 31, 2009, respectively Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) Current liabilities: Accounts payable $ $ Accrued liabilities Convertible note to noncontrolling interest - Current portion of redeemable preferred stock - Total current liabilities Convertible note to noncontrolling interest - Redeemable preferred stock ($.001 par value; 100,000 shares authorized; 70,940 shares issued and outstanding as of June 30, 2010 and December 31, 2009, respectively), net of current portion Total liabilities Commitments and Contingencies Stockholders' equity (deficit): Preferred stock ($.01 par value; 20,000,000 shares authorized):Series A Junior Participating ($.01 par value; 4,000 shares authorized; no shares issued) - - Common stock ($.01 par value; 50,000,000 shares authorized; 5,623,472 and 5,498,006 shares issued as of June 30, 2010 and December 31, 2009, respectively) Additional paid-in-capital Treasury stock (at cost; 1,502,410 shares) ) ) Accumulated deficit ) ) Total Speedus stockholders' equity ) Noncontrolling deficit ) ) Total stockholders' equity (deficit) ) Total liabilities and stockholders' equity (deficit) $ $ The accompanying condensed notes are an integral part of these condensed consolidated financial statements 3 Index SPEEDUS CORP. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (unaudited) For the three months ended June 30, For the six months ended June 30, Revenues $ Expenses: Cost of sales Selling, general and administrative Research and development Depreciation Total operating expenses Operating loss ) Investment income Interest income 19 53 Other income - Interest expense ) Net loss including noncontrolling interest ) Less:Net loss attributed to noncontrolling interest ) Net loss attributed to Speedus ) Per share: (Loss) earnings per share attributed to Speedus common shareholders: Loss per common share - basic and diluted $ ) $ ) $ ) $ ) Weighted average common shares outstanding - basic and diluted The accompanying condensed notes are an integral part of these condensed consolidated financial statements 4 Index SPEEDUS CORP. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (unaudited) For the six months ended June 30, Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation Unrealized investment losses (gains) ) Stock based compensation Accrued dividends on preferred stock Accrued interest on convertible note Changes in operating assets and liabilities, Accounts receivable Inventory ) ) Other current assets ) ) Accounts payable Accrued liabilities ) Net cash used in operating activities ) ) Cash flows from investing activities: Property and equipment additions ) - United States Treasury bills: Purchases - ) Maturities - Net cash provided by (used in) investing activities ) Cash flows from financing activities: Convertible note financing in subsidiary by minority investor - Proceeds from the exercise of stock options Net cash provided by financing activities Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period The accompanying condensed notes are an integral part of these condensed consolidated financial statements. 5 Index SPEEDUS CORP. CONDENSED NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (unaudited) 1.Basis of Presentation The unaudited condensed consolidated financial statements of Speedus Corp.(the “Company” or “Speedus”) have been prepared in accordance with generally accepted accounting principles for interim financial information. In the opinion of management, all adjustments (consisting of normal recurring adjustments) considered necessary for a fair presentation have been included. These financial statements do not include all information and notes required by generally accepted accounting principles for complete financial statements. These financial statements should be read in conjunction with the Company's 2009 audited consolidated financial statements and notes thereto on Form 10-K. Operating results for the three and six months ended June 30, 2010 are not necessarily indicative of the results that may be expected for the year ending December 31, 2010. Business Activities Speedus Corp. operates primarily through its two majority-owned subsidiaries Zargis Medical Corp. (“Zargis”) and Density Dynamics Corp. (“DDC”). In 2001 we co-invested with Siemens Corporate Research, Inc., a subsidiary of Siemens Corporation, in Zargis to develop advanced diagnostic decision support products and services for primary care physicians, pediatricians, cardiologists and other healthcare professionals.In March of 2008 we acquired a majority interest in DDC, a company breaking new ground in the development of DRAM based, energy efficient, sold-state drives (“SSD”) with I/O acceleration technology. For additional information on each of these business segments and our other assets and operations, see the discussions below and “Notes to Consolidated Financial Statements — Note 4, Business Segment Information.” Zargis Zargis is a medical device company focused on improving health outcomes and cost effectiveness through the development of computer-aided medical devices and telemedicine based delivery systems.Zargis was formed in 2001 when we co-invested with Siemens Corporate Research, Inc., a subsidiary of Siemens Corporation.As part of this transaction, Siemens contributed certain intellectual property including a core technology used in the Zargis Cardioscan™ device (Cardioscan). Cardioscan is a non-invasive, diagnostic support solution that automatically analyzes acoustical data from a patient to determine whether or not the patient possesses a suspected diastolic or systolic murmur and whether or not they present a Class I indication for echocardiography referral.Heart murmurs can be a sign of serious types of valvular or other heart disease.Zargis’ patented technology utilizes advanced signal processing algorithms deployed on a standard pc computer platform.Cardioscan received its initial FDA clearance in May 2004 and received its most recent clearance in February, 2009.Cardioscan is fully integrated with the Zargis Telemed™ portal and is also cleared for marketing in Australia, Canada, India, Singapore, South Africa, Turkey, Malaysia, and 31 European states. In September of 2009, Zargis also announced FDA clearance to market its Signal X6™ device.Signal X6 is noninvasive and simultaneously records heart and lung sounds from six adhesive acoustic sensors. The recordings can be evaluated locally or, for locations where a cardiac specialist is not immediately available for consultation, transmitted through the Internet for remote evaluation. The sensors are adhesive, rather than handheld, which may reduce motion noise and increases clarity when compared to handheld stethoscopes.Zargis initially released Signal X6 in August 2009, when 510(k) clearance for the device was received. In addition to the development of Cardioscan, Signal X6 and Zargis StethAssist™, Zargis has been awarded several contracts by the U.S. Army, most recently in August of 2010, to develop prototype versions of telemedicine systems for use in cardiology. These systems record, synchronize and analyze heart sounds, lung sounds and ECG signals in pediatric patients who are being cared for by remote military treatment facilities. The systems have been fully integrated with an existing Army telehealth platform. Demand for medical systems designed to remotely project the expertise of cardiologists and other medical specialists is growing within both military and civilian environments worldwide and it is for this reason that Zargis has identified the field of telemedicine as a key focus area for product commercialization. In February 2003, we acquired a controlling interest in Zargis of approximately 63%.At June 30, 2010 and December 31, 2009, as a result of continued investment, our primary equity ownership was approximately 90%. 6 Index In October 2007, Zargis and the 3M Company entered into an exclusive multi-year marketing alliance involving Zargis’ heart sound analysis software and 3M Littmann’s next-generation electronic stethoscope. Under the agreement, Zargis supported 3M in its efforts to develop a next-generation stethoscope that is compatible with Zargis’ heart sound analysis software. In addition, the alliance provides Zargis with a wide-range of marketing and promotional opportunities along with exclusive rights to sell its heart sound analysis software through the global distribution network of the Littmann brand.The agreement with 3M, based on the total number of Zargis fully diluted shares as of the agreement date, grants 3M a 5% equity position in Zargis following the first sale of Zargis’ software through the 3M distribution channel (which occurred in August of 2009) as an access and exclusivity fee and an additional 5% equity in Zargis in the event that other conditions are met.The agreement also entitles 3M to a royalty payment based on sales of certain Zargis products and a seat on the Zargis Board of Directors.Directors Density Dynamics In March 2008, we obtained approximately a 75% equity interest in DDC. DDC was a newly formed company that was created to acquire the technology, assets and some of the operations of a developer and marketer of ultra-high speed storage systems for server networks and other applications. DDC is continuing development of its line of environmentally friendly DRAM basedsolid-state storage and I/O acceleration technology. The Jet.ioRamFlash and DramJet Solid State Drivesare built in a standard 3.5” drive format.These drives are the core components for DDC high performance storage products. In January 2010, DDClaunched its JetX10 acceleration appliance and its JetPod and JetNode expansion chassis which integrate the Jet.io Solid State Drives to deliver the highest performance and greatly reduces complexity, space requirements and power consumption in traditional storage solutions.All DDC products are designed for enterprise and cloud computing environments which demand the highest performance, durability and lowest power consumption. See note 3 for further discussion. Other Business Activities Local Multipoint Distribution Service (LMDS) License We have an FCC commercial operating license which covers between 150 – 300 MHz of spectrum in the New York City area. The license has been renewed through February 1, 2016 conditioned upon demonstrating to the FCC by June 1, 2012 that we are providing “substantial service.” As of June 30, 2010 the Company had not demonstrated to the FCC that it was providing “substantial service”; however, the Company expects it will demonstrate to the FCC that it is providing this “substantial service” by June 1, 2012. Liquidity We have recorded operating losses and negative operating cash flows since our inception and have limited revenues. At June 30, 2010, we had an accumulated deficit of approximately $88.3 million. We do not expect to have earnings from operations or positive operating cash flow until such time as our strategic investments achieve successful implementation of their business plans and/or form alliances for the use of our capabilities in the future. We do not have funds sufficient to finance our operations and enable us to meet our financial obligations for the next twelve months. There can be no assurances that we will be able to consummate any capital raising transactions, particularly in view of current economic conditions. On January 27, 2010 the Company engaged Morgan Joseph & Company, Inc., a full service investment bank, to evaluate strategic alternatives available to maximize shareholder value with respect to its Zargis subsidiary. The inability to generate future cash flow or raise funds to finance our strategic investments could have a material adverse effect on our ability to achieve our business objectives. These conditions raise substantial doubt about our ability to continue as a going concern. If we are not able to reduce or defer our expenditures, secure additional sources of revenue or otherwise secure additional funding, we may be unable to continue as a going concern, and we may be forced to restructure or significantly curtail our operations, file for bankruptcy or cease operations. In addition, a bankruptcy filing by one or more of our strategic investments could cause us to lose our investment and/or control and could prevent us from sharing in any future success of those strategic investments. The accompanying financial statements do not include any adjustments relating to the recoverability of the carrying amount of recorded assets or the amount of liabilities that might result should the Company be unable to continue as a going concern.Should we be successful in securing the necessary capital to continue operations, it is likely that such arrangements would result in significant dilution to each shareholder’s ownership interest in the Company. 7 Index Financial statements and principles of consolidation The condensed consolidated financial statements include the accounts of Speedus and its majority-owned subsidiaries. All significant intercompany accounts and transactions have been eliminated in consolidation. Noncontrolling interests Companies in which Speedus directly or indirectly owns more than 50% of the outstanding voting securities or that Speedus has effective control over are accounted for under the consolidation method of accounting. Under this method, those companies’ balance sheets and results of operations, from the date Speedus acquired control, are included in Speedus’ consolidated financial statements. Effective January 1, 2009, the Company adopted Financial Accounting Standards Board (“FASB”) ASC Topic 810, “Consolidation,” which established new standards governing the accounting for and reporting of noncontrolling interests in partially owned consolidated subsidiaries and the loss of control of subsidiaries.Certain provisions of this standard indicate, among other things, that noncontrolling interests (previously referred to as minority interests) be treated as a separate component of equity and that losses of a partially owned consolidated subsidiary be allocated to the noncontrolling interest even when such allocation might result in a deficit balance.This standard also required changes to certain presentation and disclosure requirements. The provisions of the standard were applied to all noncontrolling interests prospectively.The net loss attributed to the noncontrolling interests has been separately designated in the accompanying consolidated statements of operations.Losses attributable to the noncontrolling interest in a subsidiary may exceed the noncontrolling interests in the subsidiary’s equity.The noncontrolling interest shall continue to be attributed its share of losses even if that attribution results in a deficit noncontrolling interest balance. Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the dates of the financial statements and the reported amounts of operating revenues and expenses during the reporting periods. Significant estimates and assumptions include the adequacy of the calculations related to stock based compensation, allowance for doubtful accounts, and other than temporary impairment of investments and certain accruals.Actual results could differ from those estimates. Cash and Cash Equivalents The Company considers all highly liquid interest earning investments with original maturities of three months or less to be cash equivalents. At June 30, 2010 and December 31, 2009, cash equivalents consisted of money market funds.At times the Company has cash and cash equivalents balances in excess of the FDIC and SIPC insured limits. Marketable Securities All marketable securities are defined as trading securities under the provisions of FASB ASC 320-10-05, "Accounting for Certain Investments in Debt and Equity Securities." At June 30, 2010 and December 31, 2009, marketable securities consisted of publicly traded equity securities which were recorded at the fair market value of approximately $4,000 and $5,000 as of June 30, 2010 and December 31, 2009, respectively.Pursuant to FASB ASC 820-10-05 “Fair Value Measurements”, the fair value of our marketable securities are determined based on “Level 1” inputs, which consist of closing prices quoted from established securities markets. Unrealized gains or losses are included in investment income in the accompanying consolidated statements of operations. Fair Value of Financial Instruments Cash and cash equivalents, U.S. Treasury bills, accounts receivable, inventory, other assets, accounts payable and accrued expenses are reflected in the consolidated balance sheets at their carrying value, which approximates fair value due to the short-term nature of these instruments and the variability of the respective interest rates, where applicable.Pursuant to FASB ASC 820-10-05 “Fair Value Measurements”, the fair value of our U.S. Treasury bills are determined based on “Level 1” inputs, which consist of quoted prices in active markets for identical assets. Accounts receivable Accounts receivable are recorded at the invoice amount and are not interest bearing.The Company reviews its accounts receivable aging quarterly, on a customer by customer basis, and records an allowance for bad debt at such time that a receivable is deemed to be likely uncollectable. Inventory Inventories are stated at the lower of cost or market with cost being determined on a first-in, first-out basis. Property and Equipment Property and equipment consists of office equipment which is recorded at cost and depreciated on a straight-line basis over the estimated useful lives of the assets, ranging from three to seven years.When assets are fully depreciated, it is the Company’s policy to remove the costs and related accumulated depreciation from its books and records. 8 Index Accrued liabilities Accrued liabilities approximately consist of the following: June 30, December 31, Professional fees $ $ Income taxes Other accrued expenses Total accrued liabilities $ $ Revenue Recognition Zargis recognizes service revenue upon completion of services performed under contracts, in accordance with the provisions of the Securities and Exchange Commission Staff Accounting Bulletin No. 104, "Revenue Recognition". Zargis and DDC recognize product revenue upon the shipment of product and transfer of title to customers. Income Taxes As required by FASB ASC 740-10-05“Accounting for Income Taxes,” the Company is required to provide for deferred tax assets or liabilities arising due to temporary differences between the book and tax basis of the Company’s assets and liabilities. FASB ASC 740-10-05 prescribes a comprehensive model for the manner in which a company should recognize, measure, present and disclose in its financial statements all material uncertain tax positions that the Company has taken or expects to take on a tax return.As of June 30, 2010, the only tax jurisdictions to which the Company is subject are the United States and several states where the Company operates. Open tax years relate to years in which unused net operating losses were generated. Thus, the Company’s open tax years extend back to 1996. In the event that the Company concludes that it is subject to interest and/or penalties arising from uncertain tax positions, the Company will present interest and penalties as a component of income taxes.The Company has no unrecognized tax positions or any interest and penalties as of and for the three and six months ended June 30, 2010 and 2009. As of the date of this report the Company has not filed any income tax returns since 2005.As of June 30, 2010, the Company estimates that it has a deferred tax asset of approximately $53 million, relating primarily to book operating losses. An offsetting valuation allowance of $53 million has been established as the Company has no ability to carryback its losses and a limited earnings history. At June 30, 2010, the Company estimates that it has net operating loss carryforwards of approximately $112 million which expire between 2015 and 2030. Under the provisions of the Internal Revenue Code, certain substantial changes in the Company’s stock ownership may result in a limitation on the amounts of net operating loss carryforwards which can be utilized in future years.Furthermore, as the Company has not filed any income tax returns since 2005, it is possible that adjustments may ultimately be made that could significantly reduce the actual amount of available net operating loss carryforwards. Earnings Per Share Basic and diluted earnings (loss) per common share are determined in accordance with FASB ASC 260-10-05.For the three months ended June 30, 2010 and 2009 outstanding stock options and warrants in the weighted average amounts of 607,000 and 604,000, respectively, have been excluded from the diluted loss per share since their effect would be antidilutive as the Company has losses in each of these periods. For the six months ended June 30, 2010 and 2009, outstanding stock options and warrants in the weighted average amounts of 574,000 and 611,000, respectively have been excluded from the diluted loss per share since their effect would be antidilutive as the Company has losses in each of these periods. Stock Options The Company accounts for stock options under FASB ASC 718-10-10, “Share-Based Payment”.Under this method, the Company records compensation cost based upon the fair value of those awards on the grant date over the service period of each award on a straight line basis. Stock based compensation expense was approximately $577,000 and $42,000 for the three months ended June 30, 2010 and 2009, respectively. Stock based compensation expense was approximately $642,000 and $85,000 for the six months ended June 30, 2010 and 2009, respectively. The Company accounts for restricted stock and stock options granted to non-employees on a fair value basis in accordance with FASB ASC 505-50-30, “Equity Based Payments to Non-Employees.” Any restricted stock or stock options issued to non-employees are recorded in the consolidated financial statements using the fair value method and then amortized to expense over the applicable service periods. The fair value of the awards on the grant date was estimated using a Black-Scholes option pricing model. Assumptions utilized in the model for Speedus, Zargis, and DDC are evaluated and revised, as necessary, to reflect market conditions and experience. Expected volatility is calculated based on the historical volatility of the Company’s stock over the period commensurate with the expected term of the option. The expected term represents the period of time that options granted are expected to be outstanding and is estimated based on historical option exercise experience. The risk-free interest rates are equivalent to the U.S. Treasury yield in effect at the time of grant for the estimated life of the option grant. Estimated forfeiture rates are based on historical experience.There are no expected dividends.These assumptions were: 9 Index Three months ended June 30, Six months ended June 30, Risk-free interest rates 2.7% - 3.4% 2.4% 2.5% - 3.4% 2.4% Expected lives 7 years 7 years 5 - 7 years 7 years Expected forfeiture rates 0 - 35% 0 - 35% 0 - 35% 0 - 35% Expected volatility 126% - 129% 125% 126% - 137% 125% On January 27, 2010 the Company engaged Morgan Joseph & Company, Inc., a full service investment bank, to evaluate strategic alternatives available to maximize shareholder value in its Zargis subsidiary.In connection with this agreement Morgan Joseph & Company was paid an initial retainer of $25,000, which is fully creditable towards any future transaction fees, and was granted a five year warrant to purchase 8,681 shares of the Company common stock with an exercise price of $.01 per share. In connection with the grant of this warrant, stock based compensation of approximately $24,000 was recorded in the Condensed Consolidated Statements of Operations for the six months ended June 30, 2010 and is included in the $642,000 in total stock compensation referenced above. Recent Accounting Pronouncements The Company has reviewed all recently issued, but not yet effective, accounting pronouncements and does not believe the future adoption of any such pronouncements may be expected to cause a material impact on its financial condition or the results of its operations. Reclassifications Certain reclassifications have been made to the prior periods’ financial statements to conform to the current periods’ presentation. 2.Stock Option Activity Aggregate stock option activity and weighted average prices under the Speedus Option Plans for the six months ended June 30, 2010 is summarized as follows: Options Price Outstanding at January 1, 2010 $ Granted Exercised ) Expired ) Outstanding atJune 30, 2010 $ In addition, the Company granted Morgan Joseph & Company a warrant to purchase 8,681 shares of the Company’s common stock with an exercise price of $.01 per share. At June 30, 2010 there were approximately 27,000 options available to be granted and approximately 646,000 options exercisable at a weighted average price of $4.78 under the two Speedus stock options plans. Stock based compensation expense was approximately $559,000 and $2,000 for the three months ended June 30, 2010 and 2009, respectively. Stock based compensation expense was approximately $583,000 and $4,000 for the six months ended June 30, 2010 and 2009, respectively. Stock Option expense includes the expense of the warrants issued to Morgan Joseph & Company mentioned previously. During the six months ended June 30, 2010, 54,000 options were issued by DDC at $2.50 that vest 20% annually over five years.At June 30, 2010 there were approximately 133,000 options exercisable at a weighted average price of $1.10 and 94,000 options available for grant.Stock based compensation expense was approximately $13,000 for the three months ended June 30, 2010 and 2009.Stock based compensation expense was approximately $21,000 and $28,000 for the six months ended June 30, 2010 and 2009, respectively. 10 Index There were no options issued by Zargis during the six months ended June 30, 2010.At June 30, 2010 there were approximately 339,000 options exercisable at a weighted average price of $3.02 and approximately 61,000 options available for grant. Stock based compensation expense was approximately $6,000 and $27,000 for the three months ended June 30, 2010 and 2009, respectively. Stock based compensation expense was approximately $38,000 and $53,000 for the six months ended June 30, 2010 and 2009, respectively. 3.Acquisition On March 5, 2008, the Company acquired a 75% interest in Density Dynamics Corp., a newly formed company that was created to acquire the technology, assets and some of the operations of a developer and marketer of ultra-high speed storage systems for server networks and other applications. The acquisition price was $1,000,000.In exchange, the Company received $1,000,000 of redeemable preferred stock from DDC, which has been eliminated in consolidation.In connection with the acquisition, DDC issued $809,400 of redeemable preferred stock to the noncontrolling interest, $100,000 of which was redeemed at the time of closing. The redeemable preferred stock accrues dividends equal to 8% of the original purchase price of $10 per share (the “Original Purchase Price”). The redeemable preferred stock will be redeemed for the Original Purchase Price plus accrued and unpaid dividends as follows: $120,000 during the year ended December 31, 2009, $50,000 out of a future financing by the Company, 50% out of the cash flow of DDC as defined, and to the extent that any redeemable preferred shares remain outstanding, the balance will be redeemed in 2013. The holders of the redeemable preferred stock have not issued a call for redemption and no redeemable preferred stock was redeemed in the three and six months ended June 30, 2010 and June 30, 2009or as of the date of this report. On March 25, 2010, the holders of the redeemable preferred shares agreed to defer all obligations of DDC to redeem or make payments to the holders until April 1, 2011 and, to the extent that any redeemable preferred shares remain outstanding, the balance will be redeemable in 2013.As a result of this agreement all of the redeemable preferred stock has been reflected as a non-current liability on the Company’s December 31, 2009 consolidated balance sheet and is split proportionally between current and noncurrent liability based on the remaining term of the redemption on the Company’s June 30, 2010 consolidated balance sheet.For the three monthsended June 30, 2010 and 2009, accrued dividends on this redeemable preferred stock of approximately $14,000has been recorded as interest expense on the Company’s condensed consolidated statements of operations. For the six months ended June 30, 2010 and 2009, accrued dividends on this redeemable preferred stock of approximately $28,000 has been recorded as interest expense on the Company’s condensed consolidated statements of operations. In July 2008, DDC sold 300,000 shares of its common stock for a price of $1 per share. 225,000 shares were sold to Speedus and 75,000 shares were sold to the noncontrolling interest of DDC. The investment by Speedus has been eliminated in consolidation. DDC issued seven year warrants to purchase 56,250 and 18,750 shares of DDC common stock to Speedus and the noncontrolling interest, respectively, with an exercise price of $1 per share. In October 2008, DDC sold $500,000 in 8% convertible notes, in the amounts of $250,000 to each of the Company and the noncontrolling interest. In December 2008, DDC agreed to sell an additional $500,000 in 8% convertible notes, in the amounts of $250,000 to each of the Company and the noncontrolling interest. At December 31, 2008, $75,000 had been advanced by each of the Company and the noncontrolling interest. In 2009, the remaining balance of $175,000 was advanced by each of the Company and the noncontrolling interest. The holders of the notes have not issued a call for repayment of the loans and the loans were not repaid during the three and six months ended June 30, 2010 or as of the date of this report.On March 25, 2010, the holders of the notes agreed to defer any and all obligations DDC has under the notes until April 1, 2011. As a result of this agreement the loans have been reflected as a non-current liability on the Company’s December 31, 2009 consolidated balance sheet and as a current liability on the June 30, 2010 condensed consolidated balance sheet.The loan by the Company has been eliminated in consolidation. For the three months ended June 30, 2010 and 2009, accrued interest on these convertible notes to the noncontrolling interest of approximately $10,000 has been recorded as interest expense on the Company’s condensed consolidated statements of operations. For the six months ended June 30, 2010 and 2009, accrued interest on these convertible notes to the noncontrolling interest of approximately $20,000 and $19,000, respectively has been recorded as interest expense on the Company’s condensed consolidated statements of operations. 3.Other investments We have invested a portion of our assets in equity and debt instruments of non-publicly held companies. The Company monitors these investments for other than temporary impairment by considering current factors including economic environment, market conditions, operational performance and other specific factors relating to the business underlying the investment(s).In the fourth quarter of 2008 the Company determined that based on the current general negative economic and liquidity environment affecting the ability of businesses to obtain credit and to raise money in the capital markets, and based on specific unobserved data received from the underlying entities indicating severe operational and liquidity problems, there was significant doubt as to whether these entities will be able to continue to operate as going concerns. Therefore, during the fourth quarter of 2008 the Company recorded an impairment charge against these assets reducing the fair value of these non-public investments to zero as of December 31, 2008. 11 Index In the three month period ended June 30, 2010 the Company received a distribution from one of these non-public companies that the Company had recorded an impairment charge reducing the fair value of this investment to zero. The distribution consisted of approximately $32,000 in cash, a five year note payable of approximately $41,000, and approximately 21,000 shares in a private company.The Company recorded the $32, 000 cash distribution as investment income, but because of continued general negative economic and liquidity environment and the lack of reliable data on which to ascertain the value of these assets the Company set a 100% allowance against the note payable and shares.The Company will continue to monitor the data received from these private investments and review the evidence to determine if and when these assets should be realized. 12 Index 4. Business Segment Information The following table sets forth the Company's financial performance by reportable operating segment for the three and six months ended June 30, 2010 and 2009: Three months ended June 30, 2010 Zargis DDC Corporate and other Totals Revenues from external customers $ $
